408 F.2d 1018
H. W. McCREIGHT, Appellant,v.STATE OF SOUTH CAROLINA and Ellis C. MacDougall, Director, South Carolina State Board of Corrections, Appellees.
No. 11675.
United States Court of Appeals Fourth Circuit.
Argued February 4, 1969.
Decided April 11, 1969.

W. L. Cooper, Jr., Lexington, S. C. (James A. Hutto, Jr., Columbia, S. C., on brief), for appellant.
Emmet H. Clair, Asst. Atty. Gen., of South Carolina (Daniel R. McLeod, Atty. Gen., of South Carolina, and Edward B. Latimer, Asst. Atty. Gen., of South Carolina, on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
When tried in 1962 for the murder of his wife, McCreight offered as his only defense a claim that the shooting was accidental. The claim was in the face of rather strong conflicting evidence offered by the State, and an all-male jury convicted him.


2
In this habeas corpus proceeding, McCreight complains of the exclusion of women from the jury. In 1962, women were ineligible for jury service in South Carolina, though that no longer is the case. Exclusion of women from jury service in that state is now a relic of the past.


3
Under the circumstances, we find no deprivation of any constitutional right which is cognizable in collateral proceedings.


4
Affirmed.